Citation Nr: 0708491	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  03-25 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for residuals of a right 
eye injury.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1967 to October 1969.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2002 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California.  The 
veteran's appeal of that rating decision originally included 
a claim for an increased rating for post-traumatic stress 
disorder, and this issue was included in the July 2003 
statement of the case.  In his August 2003 substantive appeal 
(on VA Form 9) the veteran expressly withdrew his appeal in 
this matter.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The veteran seeks service connection for a right eye 
disability he claims resulted from injury sustained while he 
was on active duty in Vietnam in October 1968.  He alleges 
that when the injury occurred, he was med-evaced to either 
Bien-Hoa or Long Binh, where he was kept several weeks.  He 
has submitted affidavits from two former fellow servicemen 
corroborating his account.

As it appears that evacuation hospitals and/or other military 
medical facilities existed in Long Binh, and possibly in Bien 
Hoa as well, at the time of the veteran's alleged eye injury 
in service, and it further appears that no attempt was made 
to obtain pertinent records of such facilities for the time 
period in question, further development for records of the 
alleged treatment is indicated.

The veteran has submitted a photocopy of a prescription for 
corrective lens.  Notably, refractive error, of itself, is 
not a compensable disability.  See 38 C.F.R. § 3.303(c).  
However, loss of visual acuity due to disease or injury in 
service may be compensable.  The veteran has not been 
examined by VA to ascertain the etiology of his decreased 
visual acuity.   

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006), which held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  The appellant has not been 
notified of the criteria for establishing ratings or 
effective dates.  Since the case is being remanded anyway, 
the RO will have the opportunity to correct such notice 
deficiency.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should provide the veteran 
appropriate notice as to the rating of eye 
disorders and effective date(s) of any 
award of compensation in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  The RO should arrange for exhaustive 
development for records of the veteran's 
treatment and evaluations at service 
medical facilities (evac hospitals) in 
Bien Hoa or Long Binh in October/November 
1968.  If such records are unavailable, it 
should be so annotated in the veteran's 
claims file (along with a description of 
the extent of the search).

3.  The RO should then arrange for the 
veteran to be examined by an 
ophthalmologist to determine the nature 
and etiology of any (acquired) eye 
disability he may have.  The veteran's 
claims file must be reviewed by the 
examiner in connection with the 
examination.  Following examination of the 
veteran and review of the claims file, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the veteran has any current chronic 
acquired right-eye disability that is a 
residual of (consistent with) trauma to 
the eye during his active service.  The 
examiner must explain the rationale for 
all opinions given.

4.  The RO should then re-adjudicate this 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the 
appellant the opportunity to respond.  The 
case should then be returned to the Board, 
if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

